Rotiirook, J.
*484i sheriff * fees; mileage. *483I. We think the plaintiff was entitled to mileage for the actual travel, and no more. The orders for *484the removal of the three prisoners from Fort Madison Uidianola might well have been included in 0ne order. That it was understood'it was to be done at one trip is evident from the fact that the attorneys for the State and Brannon directed that the parties be brought just in time for the trial. Even if such direction had not been given, the plaintiff would not have been justified in making three trips, and charging mileage and all^of the incidental expenses for each journey, when one was all that was required. This is a special service, unlike the service of ordinary subpoenas and warrants. The orders requiring the delivery of the prisoners to the sheriff were the only processes which were effectual in the case; they were all for the same purpose, that is to convey the prisoners to the court and back again, and the allowance of mileage for more than one journey would be allowing constructive fees not authorized by law.
2. — r :-: allowance. II. The plaintiff’s account accrued in August, 1878. On the 14th day of January, 1879, he presented his account to the then Judge of the Warren District Court, who found it to be correct, and recommended the allowance of the same. Section 4381 of the Code provides that the county from which the change of venue is taken shall pay all the expenses of removing, delivery and keeping the defendant, and all other expenses necessary and consequent upon such change of venue, and the tidal of such defendant, “ which shall be audited and allowed by the court trying the case.” It is claimed that the indorsement made by the judge upon plaintiff’s account is an adjudication of it.
Conceding that the auditing and allowance provided for by statute is conclusive (a point, however, which we need not determine), yet the indorsement made by a judge, and not purporting to be the act of the court, and merely recommending that the account be allowed, is neither an auditing nor an allowance.
Affirmed.